363 F.2d 873
Bryan DUNLAP et al., Appellants,v.CITY OF VICKSBURG, MISSISSIPPI, Appellee.
No. 22804.
United States Court of Appeals Fifth Circuit.
July 28, 1966.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
Claudia H. Shropshire, Detroit, Mich., L. H. Rosenthal, Jackson, Miss., for appellants.
Nathaniel W. Bullard, City Atty., Vicksburg, Miss., for appellee.
Before RIVES and GEWIN, Circuit Judges, and ALLGOOD, District Judge.
PER CURIAM:


1
This appeal is controlled by Peacock et al. v. City of Greenwood, Mississippi, decided June 20, 1966, 384 U.S. 808, 86 S.Ct. 1800, 16 L.Ed.2d 944, in which the Supreme Court held that grounds for removal of civil rights cases to the United States District Court under 28 U.S.C.A. § 1443, do not include grounds as alleged in this case.


2
The judgment of the district court is, therefore,


3
Affirmed.